January 21, 1944.
I concur in so much of the opinion of Mr. Justice Stukes as holds that the appellant, Gulf Oil Corporation, is engaged in business in Sumter County, South Carolina, and that A.T. Heath, the distributor of appellant's products, is its agent upon whom process may be served.
But the summons in this action was not served upon A. T. Heath. It was served by the delivery of a copy thereof to H.Q. Heath, an employee of A.T. Heath, and responsible solely to A.T. Heath for his acts. It matters not that H.Q. Heath was employed at the bulk plant of the appellant, and was there served. He is neither the agent nor an employee of the appellant. Section 434, Code of Civil Procedure, 1942; Googe v. Speaks et al., 194 S.C. 206,9 S.E.2d 439; Coker v. Sinclair Refining Co., 203 S.C. 13,25 S.E.2d 894.
It is my opinion that the service of the process should be set aside and the order of the Circuit Court reversed, but *Page 188 
only for the reason that it was not served upon an agent of the appellant.
MR. ASSOCIATE JUSTICE FISHBURNE and CIRCUIT JUDGES WM. H. GRIMBALL and L.D. LIDE, ACTING ASSOCIATE JUSTICES, concur.